Opinion by
Cline, J.
It appeared from the testimony of a partner of the importing company it had been the practice that merchandise such as that in question from Alberta, Canada, was to be entered at Alberta or Calgary values and the customs broker had instructions accordingly. However, it appeared later that the appraiser changed the basis of appraisement from the Calgary value to Toronto value on merchandise entered by the company’s customs broker at St. Albans, Vt., and his broker wrote him when he entered the merchandise that he entered the St. Albans merchandise at the Port Colborne or Toronto value, but that he was not sure the higher value was cdrrect and that an investigation was being made. The only other witness was the customs broker who made the entry, and who testified that he complied with the instructions of the first witness, and had no reason to believe that any other value was the correct dutiable value. From the record it was found that the petitioner in making entry in this case acted without intention to misrepresent the facts or to deceive the appraiser as to the value of the goods. The petition was therefore granted.